DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-22, 24 in the reply filed on 04/21/2021 is acknowledged.  The traversal is on the ground(s) that favorable consideration is respectfully requested.  This is not found persuasive because Applicants do no provide separate arguments regarding the traversal.
The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  “at least two shared from” should recite “at least two shared vehicles from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method, non-transitory machine-readable medium, and system for providing parking recommendations to a user.
The limitations of determining relative positions between a plurality of shared vehicles…, clustering at least two shared from the plurality of shared vehicles…; ranking the one or more mobility hubs…; output parking recommendation data for the at least one parking location…., as drafted, is a process, non-transitory machine-readable medium, and system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “controlling an output interface to output”, “processor”, “computer”, “memory”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “controlling an output interface to output”, “processor”, “computer”, “memory” language, “determining, “clustering”, “ranking”, and “outputting” in the context of these claims encompasses the a person manually determining positions of vehicles that are shared, grouping vehicles into one or more mobility hub based on criteria and determined positions, ranking the mobility hubs, and determining a parking recommendation based on the ranking.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a “an output interface”, “processor”, and “computer” to perform the “determining, “clustering”, “ranking”, and “outputting” steps.  The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one computing device to perform “determining, “clustering”, “ranking”, and “outputting” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-20 are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668